DETAILED ACTION
Claims 1, 5, 10-13, 15-17, and 19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, by the at least one processor from a plurality of medical data sources, medical information for a plurality of patients, the medical information received in various formats; converting, by the at least one processor, the medical information into a format to facilitate search speed for data queried from the medical information; generating, by the at least one processor and using the converted medical information, a plurality of patient state timelines on a server, wherein each patient state timeline corresponds to a particular patient of the plurality of patients, and wherein each patient state timeline is an ordering of individual states in a time order; generating, by the at least one processor, a plurality of impact measures for each of the plurality of patient state timelines, wherein each impact measure is a cost of services provided at a given time to transition from one state to another; identifying, by the at least one processor, a state of interest in a subset of the plurality of patient state timelines; aligning, by the at least one processor, the subset of the plurality of patient state 
The following is considered to be the closest prior art of record:
Ebadollahi (US 2012/0041772) – teaches predicting patient prognosis based on the history of similar patients by aligning the patient timelines.
Roberts (US 6601055) – teaches conditional probability distribution.
Gorup (US 2007/0083390) – teaches prioritizing various opportunities based on return on investment.
Mahmood (US 2006/0026036) – teaches determining patient prognosis based on change in diet or activity such as by losing weight.
Beggelman (US 2009/0070103) – teaches storing and processing medical data.
Maresh (US 2009/0112882) – teaches storing medical information in a relational database.
Reben (US 2009/0198517) – teaches gathering medical records from various sources, analyzing the medical records, and indexing the medical records.
Haussingen (EP 0791203) – teaches converting medical records into an internal format.
Boyko (CA 2216681) – teaches using patient timelines and predictive modeling to predict future disease progression.
Beardall (US 2013/0166317) – teaches having medical records in different formats and converting them into a uniform format.
However, the combination of the limitations as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 5, 10-13, 15-17, and 19 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498